Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        DETAILED ACTION

1.	This office action is in response to an amendment received on 9/19/21 for patent application 16/222,785,
2.	Claims 1, 4, 12, 15, 20 are amended.
3.	Claims 1-6, 8-9, 11-16, 18-20 are pending.

                                               RESPONSE TO ARGUMENTS
Applicant argues#1


In rejecting Claim 1, the Office asserts that the claims are directed towards methods of organizing human activity and include nothing more than computer hardware recited at a high- level of generality which implement the abstract idea. Applicant respectfully disagrees.

As noted above, the present application describes a novel approach which bifurcates the statements that are executed by a chaincode between a first phase (endorsement) where the transaction is still yet to be approved and a second phase (commitment) where the transaction has been approved and just needs to be stored to the blockchain. 
Examiner Response
Examiner respectfully disagrees.
Furthermore, just because claims may be novel under § 103 over a number of prior art rejections, this does not mean they are not directed to an abstract idea. Cf. Intellectual Ventures ILLCv. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016). 
Indeed, "[the 'novelty' of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added); see also Mayo, 132 S. Ct. at 1303—04 (rejecting "the Government's invitation to substitute §§ 102,103, and 112 inquiries for the better established inquiry under § 101"). Here, the jury's general finding that Symantec did not prove by clear and convincing evidence that three particular prior art references do not disclose all the limitations of or render obvious the asserted claims does not resolve the question of whether the claims embody an inventive concept at the second step of Mayo/Alice.
The rejection is maintained.
Applicant argues#2


Thus, Applicant contends that the inquiry into the abstraction of Applicant’s claims should end at this first prong as Applicant’s claims do not fall into any of the enumerated groupings and therefore cannot be abstract.
Examiner Response
Examiner respectfully disagrees. 
The amended limitations from claim 1, (receive a blockchain transaction that has been endorsed, validate the endorsed blockchain transaction against a current state of the blockchain, executing a second set of statement on the endorsed and validated blockchain transaction, commit the endorsed and validated transaction) are all steps that are part of the identified abstract idea as Certain methods of organizing human activity, a commercial interaction (validating a transaction).
These claim elements are further reciting a Certain Method of Organizing Human Activity, (mitigating transaction risk). 

The blockchain and the chain code are tools that are being used to implement the identified abstract idea. Therefore the claims are reciting an abstract idea. The rejection is maintained.
Applicant argues#3
As previously set forth, Applicant’s claims impose meaningful, practical, and succinct operations that provide an unconventional solution to the problem of redundant processing thal is performed during endorsement and consensus on a blockchain network. In particular, see Applicant’s arguments presented above, which describe a concrete, practical solution in which a committing peer executes additional chaincode logic on a transaction that has already been endorsed and validated. To do this, the chaincode logic is split up into a first part executed during an endorsement phase and a second part that is only executed during a commit phase rather than during both the endorsement phase and the commit phase. The result is that less instructions are executed in the endorsement phase than is traditionally performed while the same amount of instructions may be executed in the committing phase as is traditionally performed. Furthermore, by delaying the execution of longer running processes until the second phase of the verification process (i.e., commitment) a position of the transaction with respect to other transactions is not hurt by how long the processes take.
Thus, Applicant’s numerous claim limitations would clearly integrate an alleged abstract idea (legal notifications) into a practical application (improved blockchain ordering) that does not monopolize a judicial exception and are thereby patent eligible because the practical application of Applicant’s claims allow for a real-world benefit through computing systems.
Examiner Response 
Examiner respectfully disagrees. Applicant is pointed to the October 2019 update, which states on page 13: During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Now turning to the instant application in paras 82-84: 
{0082] The blockchain base or platform 212 may include various layers of blockchain data, services (e.g., cryptographic trust services, virtual execution environment, etc.), and underpinning physical computer infrastructure that may be used to receive and store new transactions and provide access to auditors which are seeking to access data entries. The blockchain layer 216 may expose an interface that provides access to the virtual execution environment necessary to process the program code and engage the physical infrastructure 214. Cryptographic trust services 218 may be used to verify transactions such as asset exchange transactions and keep information private. 
[0083] The blockchain architecture configuration of FIG. 2A may process and execute program/application code 220 via one or more interfaces exposed, and services provided, by blockchain platform 212. The code 220 may control blockchain assets. For example, the code 220 can store and transfer data, and may be executed by nodes 204-210 in the form of a smart contract and associated chaincode with conditions or other code elements subject to its execution. As a non-limiting example, smart contracts may be created to execute reminders, updates, and/or other notifications subject to the changes, updates, etc. The smart contracts can themselves be used to identify rules associated with authorization and access requirements as well as usage of the ledger. For example, the information 226 including input data as well as pre- and post- settlement statements accompanying a smart contract can be processed by one or more processing entities (e.g., virtual machines) included in the blockchain layer 216. The result 228 may include execution of post-settlement processes arising from post-settlement statements triggered by the final state logic. The physical infrastructure 214 may be utilized to retrieve any of the data or information described herein. 
[0084] Within chaincode, a smart contract may be created via a high-level application and programming language, and then written to a block in the blockchain. The smart contract may include executable code which is registered, stored, and/or replicated with a blockchain (e.g., distributed network of blockchain peers). A transaction is an execution of the smart contract code which can be performed in response to conditions associated with the smart contract being satisfied. The executing of the smart contract may trigger a trusted modification(s) to a state of a digital blockchain ledger. The modification(s) to the blockchain ledger caused by the smart contract execution may be automatically replicated throughout the distributed network of blockchain peers through one or more consensus protocols. 
It can be seen from the instant specification that there is no technical explanation of the asserted improvement (chain code (the smart contract logic) and reflected in the claims. The additional computing elements of the chain code, and blockchain are additional elements that are recited at a high level of generality, and as such are being used as a tool to implement the identified abstract idea. 
Therefore there are no additional elements in the claims that are indicative of integration into a practical application. 
The rejection is maintained.


Applicant argues#4
While applicant submits that the claimed invention is not directed to an abstract idea as discussed above, should the Office nonetheless maintain its position that the claims are directed to an abstract idea, Applicant respectfully submits that under the second step (2B) of Alice the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception. Therefore, the claims recite elements which integrate the claims info a practical application and thus the claims recite eligible subject matter under Section 101.
Examiner Response
Examiner respectfully disagrees.
The additional limitations in the claim (the chain code, the blockchain and the key value pairs) are not indicative of an inventive concept (also known as significantly more). These computing elements are being used as a tool to implement the identified abstract idea. 
Therefore these additional elements alone and in combination with the other claim elements do not amount to significantly more than the identified abstract idea.
The rejection is maintained.
Applicant argues#5
Therefore, Shi fails to describe a second set of statements from a chaincode which are executed during a commitment process (on an already endorsed and validated blockchain transaction).

The Office admits that Shi fails to describe final state logic (e.g., corresponding to the second set of statements in Claim 1) that update a state of the read/write sets. In an effort to cure the admitted deficiencies of Shi, the Office now cites Innocenti.

As noted by Innocenti,  a committer peer is a node on the network that can verify endorsements and validate transaction results prior to communication transactions to the blockchain, and maintain the ledger. See, paragraph [0101].
As further described by Innocenti, a validator 1020 is an entity which is responsible for verifying that data is still consistent at the point when, for example, a smart contract is trying to commit a transaction. The execution of the transaction is split between endorsement (e.g.. execution, and validation (commitment), The execution (he endorsement) is simulation of what the transaction would be if the transaction is committed—this is the part of the transaction that accesses the state of the world database. The validation happens later at commit time. The transaction must collect a number of endorsements by execution chaincodes by multiple nodes, and once the transaction has enough endorsements to satisfy the policy on the ledger that the transaction is attempting to update, then the transaction can move to the commit phase. In general, there is some period of time between the two phases of the transaction. The validation takes the information from the endorsement and validates that the information is still valid. If everything is still okay, then the transaction is committed, and the state of the world is updated. See, paragraph [0324].

However, Imocenti fails to cure the deficiencics of Shi with respect to Claim 1, because innocent falls to describe or suggest, “execute a second set of statements included in the chaincode on the endorsed and validated blockchain transaction, wherein the execution of the second set of statements generates an updated read set based on key-value pairs that are read from the blockchain via execution of the second set of statements and an updated write set based on key-value pairs that are written to the blockchain via execution of the second set of statements.”

Innocenti mentions chaincode in paragraphs [0074], etc. Innocenti also mentions that an endorser node 182 can create a write set for a blockchain transaction. See, paragraph [0107]. However, the endorsement in Innocenti, when the chaincode is used to generated the write set, is performed before validation. See, paragraph [0324]. In other words, Innocenti fails to describe a set of instructions, let alone a second set of instructions, from chaincode that are executed on a transaction that has already been endorsed and validated, as is recited in Claim 1.

In other words, the Office relies on a first reference (Shi) as describing the equivalent of an endorsement node performing a first set of instructions from chaincode during an endorsement process. Meanwhile, the Office relies on a second reference as describing the equivalent of a second set of chaincode instructions being executed after validation. However, the Office appears to be improperly piece mealing the rejection because these two features are unrelated to one another. The chaincode instructions in Shi are the only chaincode instructions executed, and not a second set of instructions, let alone, executed during a commit phase.
Furthermore, Nelson fails to cure the deficiencies of Shi and Innocenti with respect to the features of Claim 1.

For at least these reasons, Claim 1 is believed to be in condition for allowance. Claims 12 and 20 recite similar features as Claim 1 and are believed to be allowable for at least the same reasons. Claims 2-6, 8, 9, 11, 13-16, and 18-19 depend from one of Claims 1 and 12 and are believed to be allowable for at least the same reasons.

Accordingly, reconsideration of the rejections and allowance of the pending claims is respectfully requested.
Examiner Response
The 35 USC 103 rejection for claims 1-6, 8-9, 11-16, 18-20 is hereby withdrawn.







Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-9, 11-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method or computer readable medium, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 12 as the claim that represents the claimed invention for analysis and is similar to system claim 1 and computer readable claim 20.  Claim 12 recites the limitations of: 
A method comprising:  
receiving a blockchain transaction that has been endorsed by a blockchain peer, the endorsed blockchain transaction comprising a read set that includes key-pairs that are read from the blockchain  and a write set that includes key-value pairs that are written to the blockchain via execution of  a first set of statements included in a chaincode;  
validating the endorsed blockchain transaction against a current state of the blockchain; 
executing a second set of statements included on the chaincode on the endorsed and validated blockchain transaction, wherein the execution of the second set of statements generates an updated read set and an updated write set based on key –value pairs that are read from the blockchain via execution of the second set of statements and an updated  write set based on key-value pairs that are written to the blockchain via execution of the second set of statements; and 
committing the endorsed and validated blockchain transaction including the updated read set and the updated write set that are updated after validation to the blockchain.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial or legal interaction (validating a transaction), (e.g.,  receiving a blockchain transaction that has been endorsed, via execution of  a first set of statements; validating the endorsed blockchain transaction against a current state of the blockchain; executing a second set of statements on the endorsed and validated blockchain transaction, committing the endorsed and validated blockchain transaction)

 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation a certain method of a commercial or legal activity, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
In addition, the claim limitations referred to in bold above, recite steps for (mitigating transaction risk), which is a fundamental economic practice. Therefore the claims are also classified under Certain Methods of Organizing Human Activity (A fundamental economic practice).
 Accordingly, the claim recites an abstract idea.  
Therefore Claims 1 & 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  
In particular, claim 12 only recite the additional elements of a chaincode, blockchain, blockchain peer,  initial and final state logic .
The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception, see MPEP 2106.05(f), where applying a computer or using a computer as a tool is not indicative of a practical application) and Applicant’s specification in paras 31-33, 42, Fig 1A; 53, discloses a system recited a high level of generality, including a client, and ledger, are being used in their ordinary capacity, all being used to implement the identified abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 12 & 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  
Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 12 & 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims (2-6, 8-9, 11, 13-16, 18-19) further define the abstract idea that is present in their respective independent claims (1, 12, 20) and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claims 1-6, 8-9, 11-16, 18-20 are not patent-eligible.

                                                      No Prior Art rejections
None of the prior art teaches, renders obvious” execute a second set of statements included in the chaincode on the endorsed and validated blockchain transaction wherein the execution of the second set of statements generates an updated read set based on key-value pairs that are read from the blockchain via execution of the second set of statements and an updated write set based on key-value pairs that are written to the blockchain via execution of the second set of statements and commit the endorsed and validated blockchain transaction including the updated read set and updated write set that are updated after validation to the blockchain”.

The closest prior art of record are:
1) Innocenti (US 2020/0034353) discloses, “Described herein are systems and methods for supporting SQL-based rich queries in a blockchain fabric. In accordance with an embodiment, the systems and methods provided herein provide the ability to execute SQL queries to allow for the creation of complex smart contracts much easier and more maintainable manner. Also, performance is improved both by pushing the data filtering back to the storage engine (rather than happening at the smart contract level), and by being able to rely on relational engines which support concurrent read and write data access. As well, the state of the world database can also provide for concurrent read/write access.
2)   US 2019/0102409 to Shi et al discloses, “In accordance with an embodiment, described herein is a system and method for implementing a distributed ledger a blockchain cloud service. The blockchain cloud service can include nodes of the distributed ledger and a management console component. The management console component can include a web application running in a script runtime environment, a plurality of backend of APIs for communicating with various nodes of the blockchain cloud service, and a plurality of client APIs configured to be invoked by a client application. The plurality of client APIs uses one or more of the plurality of backend APIs in provisioning the distributed ledger as a blockchain cloud service, and in managing the managing the blockchain cloud service.”
3)  US 2019/0347658 to Haimes et al, discloses, “Integrating a blockchain ledger with an application external to the blockchain ledger is disclosed. A first method determines a state, to be written to a blockchain ledger, based on a contract transaction. A second method determines a state, to be written to the blockchain ledger, based on an adapter transaction. The first method includes an invocation of the second method. The second method verifies whether the adapter transaction includes a particular set of information associated with a particular application. If the adapter transaction includes the particular set of information, then both the contract transaction and the adapter transaction are committed to the blockchain ledger. If the adapter transaction does not include the particular set of information, then neither the contract transaction nor the adapter transaction are committed to the blockchain ledger. The state determined based on the adapter transaction is used to update the particular application. Integrating a blockchain ledger with an application external to the blockchain ledger is disclosed. A first method determines a state, to be written to a blockchain ledger, based on a contract transaction. A second method determines a state, to be written to the blockchain ledger, based on an adapter transaction. The first method includes an invocation of the second method. The second method verifies whether the adapter transaction includes a particular set of information associated with a particular application. If the adapter transaction includes the particular set of information, then both the contract transaction and the adapter transaction are committed to the blockchain ledger. If the adapter transaction does not include the particular set of information, then neither the contract transaction nor the adapter transaction are committed to the blockchain ledger. The state determined based on the adapter transaction is used to update the particular application.

                                         
                                                      Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        11/20/2021